ON APPLICATION FOR REHEARING
Decided March 9, 1934
By THE COURT
The above entitled cause is now being determined on application of plaintiff in error for rehearing.
A memorandum of authorities accompanies the application.
While not mentioned in our original opinion, we would say that we examined the four Supreme Court cases cited and reported in 126 Oh St. We also examined many others in an effort to find definite authority on the subject.
We reiterate our comment as made in the original opinion that our determination was not free from doubt. The case of Industrial Commission v Weimer, 124 Oh St, 50 is somewhat in point and we think supports our conclusions.
The application for rehearing will be overruled.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.